People v Osorio (2021 NY Slip Op 02718)





People v Osorio


2021 NY Slip Op 02718


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (1193/19) KA 17-01357.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWIGBERTO OSORIO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.